UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION, CINCINNATI

STEVEN ADAY
Case No. 1:18-cv-00405

Plaintiff,
Judge Susan J. Dlott

VS.
ORDER GRANTING

WESTFIELD INSURANCE CO. : DEFENDANT WESTFIELD
: INSURANCE COMPANY’S MOTION
Defendant. : FOR LEAVE TO FILE DEPOSITION
: EXHIBITS UNDER SEAL

This matter is before the Court following a telephone conference with the parties on
defendant’s motion for leave to file deposition exhibits under seal. (Doc. 36). The motion is
GRANTED to allow the parties to file their motions for summary judgment by the dispositive
motion deadline. However, this ruling is not final and will be reconsidered upon full briefing of the
motion by the parties.

IT ISSO ORDERED.

Cyn x tito,

Karen L. Litkovitz
United States Magistrate Judge
